DETAILED ACTION
This Final Office Action is in response to the application filed on 04/03/2020 and the Amendment & Remark filed on 03/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a front-end subsystem, located at a first location, constructed and arranged to provide data security at the first location by storing user transaction information received by the front-end subsystem into a token database contained in the front-end subsystem by storing the user transaction information received by the front-end subsystem in association with user tokens, and without storing the user transaction information into the token database in association with user identification information that is also received by the front-end subsystem”. However, there is insufficient support for “storing the user transaction information received by the front-end subsystem in association with user tokens, and without storing the user transaction information into the token database in association with user identification information”. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) It should be noted that, due to broad definition of “in association with”, even the user token is “in association with” user identification information as it is linked to the user identification information. The limitation describing the back-end server does indicate “to store the tokens in association with the user identification information received by the front-end subsystem within a transaction processing database that is contained only in the back-end subsystem”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a machine, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A system comprising:
a front-end subsystem, located at a first location, constructed and arranged to provide data security at the first location by storing user transaction information received by the front-end subsystem into a token database contained in the front-end subsystem by storing the user transaction information received by the front-end subsystem in association with user tokens, and without storing the user transaction information into the token database in association with user identification information that is also received by the front-end subsystem; 
a back-end subsystem, located at a second location that is different from the first location, and communicably connected to the front-end subsystem by at least one computer network, constructed and arranged to generate the user tokens that are stored by the front-end subsystem into the token database, to transmit the user tokens to the front- end subsystem over the computer network, and to store the tokens in association with the user identification information received by the front-end subsystem within a transaction processing database that is contained only in the back-end subsystem.
wherein the user transaction information comprises security-sensitive non-public information; 
wherein the user tokens generated by the back-end subsystem uniquely identify users and enable the front-end system to associate purchase habit data with the user tokens instead of the security-sensitive non-public information in the token database; 
and wherein the front-end subsystem storing the user transaction information in association with the user tokens instead of the security-sensitive non-public information in the token database contained in the front-end subsystem maintains compliance with regulations regarding data security.
wherein the front-end subsystem is further constructed and arranged to receive the security-sensitive non-public information as input values from the - 16 -Attorney Docket No.: users through an input device contained in the front-end system, and to transmit the input values to the back-end subsystem over the computer network; and wherein the back-end subsystem is further constructed and arranged to generate each one of the user tokens in response to receipt of a corresponding one of the individual input values from the front-end subsystem over the computer network.
wherein the input device contained in the front-end subsystem comprise a credit card reader; and wherein the security-sensitive non-public information received as input values from the users through the input device comprises credit card numbers.
wherein the back-end subsystem is further constructed and arranged to generate the user tokens using tokenization circuitry contained in the back- end subsystem; and wherein the tokenization circuitry contained in the back-end subsystem is further constructed and arranged to use a random number generation algorithm to generate each user token.
wherein the tokenization circuitry contained in the back- end subsystem is further constructed and arranged to store each user token in association with a corresponding input value.
wherein the front-end subsystem is further constructed and arranged to transmit the input values to the back-end subsystem over the computer network in transaction messages containing the input values and transaction details identifying particular details of corresponding credit card transactions;
 and wherein the back-end subsystem further contains processing circuitry constructed and arranged to process the credit card transactions by performing transactional operations based on the transactional details in the transaction messages received from - 17 -Attorney Docket No.: the front-end subsystem and store processing results in a transaction processing database contained in the back-end subsystem.
wherein the front-end subsystem is further constructed and arranged to provide, for each token received by the front-end subsystem from the back- end subsystem over the computer network, a particular token state of the token from a group of mutually exclusive states, wherein the group of mutually exclusive states includes an active state, a plurality of non-active states, and a compromised state, 
wherein the active state and the non-active states are non-compromised states in the group of mutually exclusive states, and wherein the token is provided with the particular state from the group of mutually exclusive states at least in part by initially giving the token the "active" state from the group of mutually exclusive states, the "active" state indicating that a transaction associated with the input value has occurred within a predefined active state threshold amount of time.
wherein the front-end subsystem is further constructed and arranged to store the token state of each token in an entry for the token in the token database contained in the front-end subsystem, wherein the entry for the token stores both the token and the token state of the token.
wherein the front-end subsystem is further constructed and arranged to, for each token received by the front-end subsystem from the back-end subsystem over the computer network, in response to the token state for the token being currently equal to one of the non-compromised states in the group of mutually exclusive states, collect, in the entry for the token in the token database, user information, to associate the user information with the token during a time range which includes periods of transaction inactivity and further transaction activity by the user, wherein the user information comprises transaction details including date and time information for transactions performed using the same input value.
wherein the front-end subsystem is located at a first location comprising a merchant location; wherein the back-end subsystem is located at a second location comprising a credit card transaction clearing center; and wherein the at least one computer network communicably interconnects the merchant location and the credit card transaction clearing center.
wherein the tokenization circuitry contained in the back- end subsystem is further constructed and arranged to store each user token in association with the corresponding input value securely such that discovery of any input value based on the corresponding user token is prevented, and such that an attacker cannot discover any input value if able to obtain the corresponding user token.
wherein the tokenization circuitry contained in the back- end subsystem generates the user tokens without creating any cryptographic relationship between any input value and the corresponding user token.
wherein the user transaction information and user identification information are received by the front end system at least in part through a credit card device at a store location of a merchant.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers managing user identification information for transaction but for the recitation of generic computer components. That is, other than reciting generic computing language, such as “front end subsystem … constructed and arranged to”, “back-end subsystem … constructed and arranged to”, “communicably connected to the … by at least one computer network”, “database”, “input device contained in the … subsystem”, “credit card reader” and “circuitry … constructed and arranged to” nothing in the claim elements that precludes the steps from that of a fundamental economic practice of managing user information for transaction. For example, but for the identified generic computing language, “a front-end subsystem, located at a first location, constructed and arranged to provide data security at the first location by storing user transaction information received by the front-end subsystem into a token database contained in the front-end subsystem by storing the user transaction information received by the front-end subsystem in association with user tokens, and without storing the user transaction information into the token database in association with user identification information that is also received by the front-end subsystem” in the context of the claimed invention encompasses one or more person at a front office manually providing data security storing user transaction information into token database contained in a front-end office by storing the user transaction information in association with user tokens instead of user identification information; 
but for the identified generic computing language, “a back-end subsystem, located at a second location that is different from the first location, and communicably connected to the front-end subsystem by at least one computer network, constructed and arranged to generate the user tokens that are stored by the front-end subsystem into the token database, to transmit the user tokens to the front- end subsystem over the computer network, and to store the tokens in association with the user identification information received by the front-end subsystem within a transaction processing database that is contained only in the back-end subsystem” in the context of the claimed invention encompasses one or more person at a back office manually generating user tokens at a back office, sending to the token to the front office and storing the token with user identification information within a database in the back office;
but for the identified generic computing language, “wherein the front-end subsystem is further constructed and arranged to receive the security-sensitive non-public information as input values from the - 16 -Attorney Docket No.: users through an input device contained in the front-end system, and to transmit the input values to the back-end subsystem over the computer network;” in the context of the claimed invention encompasses one or more person at the front office manually receiving input values, sending the input values to the back office;
but for the identified generic computing language, “and wherein the back-end subsystem is further constructed and arranged to generate each one of the user tokens in response to receipt of a corresponding one of the individual input values from the front-end subsystem over the computer network” in the context of the claimed invention encompasses one or more person at the back office manually generating each one of the user tokens in response to receipt of a corresponding one of the individual input values from the front office;
but for the identified generic computing language, “wherein the input device contained in the front-end subsystem comprise a credit card reader; and wherein the security-sensitive non-public information received as input values from the users through the input device comprises credit card numbers” in the context of the claimed invention encompasses one or more person at the front office manually receiving credit card numbers read by a credit card reader;
but for the identified generic computing language, “wherein the back-end subsystem is further constructed and arranged to generate the user tokens using tokenization circuitry contained in the back- end subsystem; and wherein the tokenization circuitry contained in the back-end subsystem is further constructed and arranged to use a random number generation algorithm to generate each user token” in the context of the claimed invention encompasses one or more person at the back office manually generating the user tokens using a random number generation algorithm;
but for the identified generic computing language, “wherein the tokenization circuitry contained in the back- end subsystem is further constructed and arranged to store each user token in association with a corresponding input value” in the context of the claimed invention encompasses one or more person at the back office manually storing each user token in association with a corresponding input value;
but for the identified generic computing language, “wherein the front-end subsystem is further constructed and arranged to transmit the input values to the back-end subsystem over the computer network in transaction messages containing the input values and transaction details identifying particular details of corresponding credit card transactions” in the context of the claimed invention encompasses one or more person at the front office manually sending the input values to the back office;
but for the identified generic computing language, “wherein the back-end subsystem further contains processing circuitry constructed and arranged to process the credit card transactions by performing transactional operations based on the transactional details in the transaction messages received from - 17 -Attorney Docket No.: the front-end subsystem and store processing results in a transaction processing database contained in the back-end subsystem” in the context of the claimed invention encompasses one or more person at the back office manually process the credit card transactions by performing transactional operations based on the transactional details in the transaction messages received from the front office and storing processing result in a database at the back office;
but for the identified generic computing language, “wherein the front-end subsystem is further constructed and arranged to provide, for each token received by the front-end subsystem from the back- end subsystem over the computer network, a particular token state of the token from a group of mutually exclusive states, wherein the group of mutually exclusive states includes an active state, a plurality of non-active states, and a compromised state” in the context of the claimed invention encompasses one or more person at the front office manually providing a particular token state for each token received;
but for the identified generic computing language, “wherein the front-end subsystem is further constructed and arranged to store the token state of each token in an entry for the token in the token database contained in the front-end subsystem, wherein the entry for the token stores both the token and the token state of the token” in the context of the claimed invention encompasses one or more person at the front office manually storing the token state of each token in an entry storing both the token and the token state;
but for the identified generic computing language, “wherein the front-end subsystem is further constructed and arranged to, for each token received by the front-end subsystem from the back-end subsystem over the computer network, in response to the token state for the token being currently equal to one of the non-compromised states in the group of mutually exclusive states, collect, in the entry for the token in the token database, user information, to associate the user information with the token during a time range which includes periods of transaction inactivity and further transaction activity by the user, wherein the user information comprises transaction details including date and time information for transactions performed using the same input value” in the context of the claimed invention encompasses one or more person at the front office manually collecting user information to associate the user information with the token during a time range in response to the token state being one of the no-compromised state.;
but for the identified generic computing language, “wherein the front-end subsystem is located at a first location comprising a merchant location; wherein the back-end subsystem is located at a second location comprising a credit card transaction clearing center; and wherein the at least one computer network communicably interconnects the merchant location and the credit card transaction clearing center” in the context of the claimed invention encompasses one or more person at the front office locating at a merchant location and one or more perform at the back office locating at a credit card transaction clearing center;
but for the identified generic computing language, “wherein the tokenization circuitry contained in the back- end subsystem is further constructed and arranged to store each user token in association with the corresponding input value securely such that discovery of any input value based on the corresponding user token is prevented, and such that an attacker cannot discover any input value if able to obtain the corresponding user token” in the context of the claimed invention encompasses one or more person at the back office manually storing each user token in association with the corresponding input value such that discovery of any input value based on the corresponding user token is prevented;
but for the identified generic computing language, “wherein the tokenization circuitry contained in the back- end subsystem generates the user tokens without creating any cryptographic relationship between any input value and the corresponding user token” in the context of the claimed invention encompasses one or more person at the back office manually generating the user token without creating any cryptographic relationship between any input value and the corresponding user token.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice, such as managing user information for transaction, but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of a computer subsystem to perform the storing, generating, receiving, associating and transmitting steps. The subsystem or circuitry in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea. Also see Specification paragraph 0023) such that it amounts no more than mere instruction to apply the exception using a generic computer component. The “input device” in the above steps is recited at a high-level of generality, referring to any generic credit card reader. (See Specification 0011) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or circuitry to manage user information for transaction amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting and receiving user information, token, transaction information over a network, (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) storing token and transaction information in databases (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) and receiving user input from input device. (A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes two subsystem, each representing a server provider entity in a transaction, conducting generic transmit and receive communication. No non-conventional or non-generic arrangement of additional elements could be identified. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 14 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Renter et al. (US 2008/0263645).

As per claim 1, Renter discloses a system comprising:
a front-end subsystem, located at a first location, constructed and arranged to provide data security at the first location by storing user transaction information received by the front-end subsystem into a token database contained in the front-end subsystem by storing the user transaction information received by the front-end subsystem in association with user tokens, and without storing the user transaction information into the token database in association with user identification information that is also received by the front-end subsystem; (See Renter Paragraph 0011, 0013, 0016, 0021 and 0031, where the “secure server installation 10” is equivalent to the claimed front-end subsystem.)
a back-end subsystem, located at a second location that is different from the first location, and communicably connected to the front-end subsystem by at least one computer network, constructed and arranged to generate the user tokens that are stored by the front-end subsystem into the token database, to transmit the user tokens to the front- end subsystem over the computer network, and to store the tokens in association with the user identification information received by the front-end subsystem within a transaction processing database that is contained only in the back-end subsystem. (See Renter Paragraph 0011, 0023 and 0028, where the “back-end server 18” is equivalent to the claimed back-end subsystem.)

As per claim 14, Renter discloses:
wherein the user transaction information and user identification information are received by the front end system at least in part through a credit card device at a store location of a merchant. (See Renter Paragraph 0011, 0013, 0016, 0021 and 0031, where the “secure server installation 10” is equivalent to the claimed front-end subsystem and Renter’s “front end servers 16” are equivalent to a credit card device as they capture user identification information such as credit card.)


	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renter et al. (US 2008/0263645) in view of Olives et al (US 2009/0048884).

As per claim 2, Renter teaches:
wherein the user transaction information comprises security-sensitive non-public information; wherein the user tokens generated by the back-end subsystem uniquely identify users; and enable the front-end system to associate data with the user tokens instead of the security-sensitive non-public information in the token database wherein the front-end subsystem storing the user transaction information in association with the user tokens instead of the security-sensitive non-public information in the token database contained in the front-end subsystem maintains compliance with regulations regarding data security. (See Renter Paragraph 0011, 0013, 0016, 0021 and 0031)
Renter does not teach enable the front-end system to associate purchase habit data.
Olives teaches collecting and associating user information including purchase habit data of the user. (See Olives Paragraph 0058)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tokenized transaction method taught by Renter with teaching from Olives to collect and accumulate purchasing habit data. One of ordinary skill in the art would have been motivated as accumulating purchasing habit data allows future marketing study.

	As per claim 3, Renter in view of Olives teaches:
	wherein the front-end subsystem is further constructed and arranged to receive the security-sensitive non-public information as input values from the - 16 -Attorney Docket No.: users through an input device contained in the front-end system, and to transmit the input values to the back-end subsystem over the computer network; and wherein the back-end subsystem is further constructed and arranged to generate each one of the user tokens in response to receipt of a corresponding one of the individual input values from the front-end subsystem over the computer network. (See Renter Paragraph 0011, 0013, 0016, 0021 and 0031)
	
As per claim 4, Renter in view of Olives teaches:
	wherein the input device contained in the front-end subsystem comprise a credit card reader; and wherein the security-sensitive non-public information received as input values from the users through the input device comprises credit card numbers. (See Renter Paragraph 0011)

As per claim 11, Renter in view of Olives teaches:
	wherein the front-end subsystem is located at a first location comprising a merchant location; wherein the back-end subsystem is located at a second location comprising a credit card transaction clearing center; and wherein the at least one computer network communicably interconnects the merchant location and the credit card transaction clearing center. (See Renter Paragraph 0011, 0013, 0016, 0021 and 0031)
		
Claim 5-10, 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renter et al. (US 2008/0263645) in view of Olives et al (US 2009/0048884), further in view of Thielges et al (US 2002/0138289).

	As per claim 5, Renter in view of Olives teaches:
	wherein the back-end subsystem is further constructed and arranged to generate the user tokens using tokenization circuitry contained in the back- end subsystem. (See Renter Paragraph 0011, 0013, 0016, 0021 and 0031)
	but not: wherein the tokenization circuitry contained in the back-end subsystem is further constructed and arranged to use a random number generation algorithm to generate each user token.
	Thielges teaches generating a token using a random number generator; (See Thielges Paragraph 0061)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tokenized transaction method taught by Renter with teaching from Thielges in view of Olives to use a random number generator to generate a token and process user information during transaction inactivity. One of ordinary skill in the art would have been motivated as token generated using a random number generator reduces the possibility to be compromised; processing user information during transaction inactivity allows longer processing time frame. 


As per claim 6, Renter in view of Olives in view of Thielges teaches:
wherein the tokenization circuitry contained in the back- end subsystem is further constructed and arranged to store each user token in association with a corresponding input value. (See Renter Paragraph 0030)

As per claim 7, Renter in view of Olives in view of Thielges teaches:
wherein the front-end subsystem is further constructed and arranged to transmit the input values to the back-end subsystem over the computer network in transaction messages containing the input values and transaction details identifying particular details of corresponding credit card transactions; and wherein the back-end subsystem further contains processing circuitry constructed and arranged to process the credit card transactions by performing transactional operations based on the transactional details in the transaction messages received from - 17 -Attorney Docket No.: the front-end subsystem and store processing results in a transaction processing database contained in the back-end subsystem. (See Renter Paragraph 0011 and 0034-0042)

As per claim 8, Renter in view of Olives in view of Thielges teaches:
wherein the front-end subsystem is further constructed and arranged to provide, for each token received by the front-end subsystem from the back- end subsystem over the computer network, a particular token state of the token from a group of mutually exclusive states, wherein the group of mutually exclusive states includes an active state, a plurality of non-active states, and a compromised state, wherein the active state and the non-active states are non-compromised states in the group of mutually exclusive states, and wherein the token is provided with the particular state from the group of mutually exclusive states at least in part by initially giving the token the "active" state from the group of mutually exclusive states, the "active" state indicating that a transaction associated with the input value has occurred within a predefined active state threshold amount of time. (See Olives Paragraph 0064-0068 and 0072)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tokenized transaction method taught by Renter with teaching from Olives assign states to token, which ultimately represents an user's profile. One of ordinary skill in the art would have been motivated as assigning states to tokens linked to users allows efficient management of the tokens.

As per claim 9, Renter in view of Olives in view of Thielges teaches:
wherein the front-end subsystem is further constructed and arranged to store the token state of each token in an entry for the token in the token database contained in the front-end subsystem, wherein the entry for the token stores both the token and the token state of the token. (See Olives Paragraph 0064-0068 and 0072)


As per claim 10, Renter in view of Olives in view of Thielges teaches:
wherein the front-end subsystem is further constructed and arranged to, for each token received by the front-end subsystem from the back-end subsystem over the computer network, in response to the token state for the token being currently equal to one of the non-compromised states in the group of mutually exclusive states, collect, in the entry for the token in the token database, user information, to associate the user information with the token during a time range which includes periods of transaction inactivity and further transaction activity by the user, wherein the user information comprises transaction details including date and time information for transactions performed using the same input value. (See Olives Paragraph 0064-0068 and 0072)

As per claim 12, Renter in view of Olives in view of Thielges teaches:
wherein the tokenization circuitry contained in the back- end subsystem is further constructed and arranged to store each user token in association with the corresponding input value securely such that discovery of any input value based on the corresponding user token is prevented, and such that an attacker cannot discover any input value if able to obtain the corresponding user token. (See Renter Paragraph 0016)

As per claim 13, Renter in view of Olives in view of Thielges teaches:
wherein the tokenization circuitry contained in the back- end subsystem generates the user tokens without creating any cryptographic relationship between any input value and the corresponding user token. (See Renter Paragraph 0030)

Response to Arguments
Applicant's arguments filed on 03/22/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s arguments that the claims are directed eligible subject matter, the examiner respectfully disagrees. The applicant argued that the claims do not recite a fundamental economic practice based on the storage and receipt of transaction information within database only association with user tokens anonymizing the transaction information. However, it should be noted that anonymizing transaction information is nonetheless an aspect of managing user information for transaction, which is a fundamental economic practice. The applicant then argued that the claims provide a technical improvement by separating the storage of user identification information from the front end subsystem and the back end subsystem, protecting user identification information. However, it should be noted that protecting user identification information by separating data storage is at best an improvement to the general practice of recordkeeping, which is not considered a technology. As such, the applicant’s argument is not persuasive.

Regarding the applicant’s argument that Renter does not disclose “a front-end subsystem, located at a first location, constructed and arranged to provide data security at the first location by storing user transaction information received by the front-end subsystem into a token database contained in the front-end subsystem by storing the user transaction information received by the front-end subsystem in association with user tokens, and without storing the user transaction information into the token database in association with user identification information that is also received by the front-end subsystem”, the examiner respectfully disagrees. The applicant emphasized that Renter would not no way to store transaction information associated with tokens. However, it should be noted that Renter’s use of “front end servers” is different from that of the claimed invention. Renter’s “front-end servers” are the devices that directly capture the privacy identifier, while Renter’s “secure server installation” is what anticipated the claimed front-end server, in which it the “secure server installation” that receives the privacy identification from the “front end servers” and store the token, encrypted privacy identifier and key hash of the privacy identifier, all of which are anonymous. (See Renter Paragraph 0013). Thus, Renter discloses the argued features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698